DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 2019/0043088 A1) in view of IM et al. (US 2013/0080194 A1) further in view of Tunnell et al. (US 2017/001800 A1).
Claims 1, 8, 15:
  Garcia teaches a method, by a processor, for implementing intelligent advertisement identification and interaction in an Internet of Things (“IoT”) computing environment, comprising: capturing one or more indicators associated on an advertisement display using one or more IoT computing devices associated with a vehicle; and prompting a user to interact with an advertisement associated with the one or more indicators (see [0023]-[0028], fig. 5 & 6). Garcia teach automatically displaying on the GUI of the vehicle content of the advertisement see fig. 5 and 6, [0046]). Garcia does not explicitly teaches wherein the user is queried to display the content on the GUI of the vehicle. 

Garcia teaches initializing one or more IoT computing devices associated with a vehicle to join a network-based advertisement identification application (the device being in communication with the infotainment system (see fig. 2, [0038]), however failed to teach wherein the initializing includes performing a series of authentication operations to grant permission for the network-based advertisement identification application to gain access to the one or more IoT computing devices associated with the vehicle. Tunnell teaches an authentication for approval of information exchange, wherein the authentication requires a series of authentication operation (see [0075]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tunnell’s authentication system in Garcia’s advertisement system in order to increase security by requiring acknowledgement from the user through the authentication method.  
Claims 2, 9, 16:
Garcia teaches defining the one or more indicators as a quick response (QR) code, barcode, one or more patterns, a scannable indicator, a selected image, or a combination thereof; and defining the advertisement display as an advertisement display device, an electronic billboard, an advertisement poster, traffic sign, or a combination thereof (see [0019]-[0023]).
Claims 3, 4, 10, 11, 17, 18:

receiving the advertisement associated with the one or more indicators upon capturing one or more indicators; or sending or receiving one or more analytics associated with the advertisement (see [0038]-[0040]).
Claims 5, 12, 19: 
Garcia in view of IM teaches displaying additional information associated with the advertisement in the GUI of the vehicle (see fig. 5 see IM fig. 6, 7 [0105]).
Claims 7, 14, 20:
Garcia teaches scanning and capturing, using one or more cameras located on the vehicle, one or more indicators associated with the advertisement display while the one or more indicators are displayed on the advertisement display; temporarily interrupting currently displayed content on the one or more IoT computing devices associated with the vehicle by prompting the user to accept or reject the advertisement; and displaying, on the one or more IoT computing devices, the advertisement, analytics associated with the advertisement, or a combination thereof upon acceptance of the advertisement (see [0038]-[0041]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12 and 14-20 have been considered and addressed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688